Per Curiam,
The bill being by a principal against an agent for an account was prima facie cognizable in equity. As stated by the . learned judge below, the bill was “ filed to compel an accounting by the defendant, not only of the moneys collected under the power of attorney mentioned, but also of the investments named ; and it is sought in said account to have the defendant surcharged with the investments claimed to be worthless.” There was no denial of the duty to account but a dispute as to some of the items of plaintiff’s claim, and an averment of a settlement. The issue, therefore, was one calling for an account, and the fact that the substantial contest finally narrowed down to a single item did not oust the jurisdiction of equity which had attached on the face of the pleadings.
Decree affirmed.